            Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

____________________________________
DANIELLE KATEN                       |                 Case Number
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC.                      |
      &                              |
LOANME, INC.                         |
      &                              |
CAPITAL ONE, N.A.                    |
      Defendants                     |                 JURY TRIAL DEMANDED
____________________________________|

                             COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff, Danielle Katen, by and through her undersigned counsel, Brent

F. Vullings, Esquire of Vullings Law Group, LLC, complaining of Defendants, and respectfully

avers as follows:

                              I. INTRODUCTORY STATEMENT

       1.       Plaintiff, Danielle Katen, is an adult natural person and she brings this action for

actual and statutory damages and other relief against Defendants for violations of the Fair Credit

Reporting Act and for relief from Defamation of Character.

                                 II. JURISDICTION & VENUE

       2.       Jurisdiction of this Court arises under 15. U.S.C. § 1681p and 28 U.S.C. §1337.

       3.       Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                           III. PARTIES

       4.       Plaintiff, Danielle Katen (hereinafter referred to as “Plaintiff”) is an adult natural

person residing at 1139 Amber Lane, Harrisburg, Pennsylvania 17111.


                                                  1
            Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 2 of 10




       5.       Defendant, Experian Information Solutions, Inc. (hereinafter referred to as

“Defendant Experian”), at all times relevant hereto, is and was a corporation engaged in the

business of nationwide consumer reporting with an address of 4 Gatehall Drive, 3rd Floor,

Parsippany, NJ 07054.

       6.       Defendant, LoanMe, Inc. (hereinafter referred to as “Defendant LoanMe”), at all

times relevant hereto, is and was a corporation engaged in the business of consumer lending with

an address of 1900 South State College Boulevard, Suite 300, Anaheim, California 92806.

       7.       Defendant, Capital One, N.A. (hereinafter referred to as “Defendant Cap One”), at

all times relevant hereto, is and was a national association engaged in the business of consumer

lending with an address of 15 West South Temple, Suite 1701, Salt Lake City, Utah 84101.

                                IV. FACTUAL ALLEGATIONS

       8.       Defendant LoanMe has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendant Experian regarding an alleged account numbered 48*****.

       9.       The information furnished by Defendant LoanMe and published by Defendant

Experian is and was inaccurate in that the account was not opened by the Plaintiff and Plaintiff did

not authorize anyone to open this account in her name.

       10.      Defendant Cap One has been inaccurately furnishing credit data on Plaintiff’s credit

reports as published by Defendant Experian regarding an alleged account ending in -

9305**********.

       11.      The information furnished by Defendant Cap One and published by Defendant

Experian is and was inaccurate in that the account was not opened by the Plaintiff and Plaintiff did

not authorize anyone to open this account in her name.




                                                 2
          Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 3 of 10




        12.    In or around December 2018, Plaintiff disputed the accuracy of the trade lines of

Defendants LoanMe and Cap One with Defendant Experian.

        13.    In her disputes, Plaintiff advised Defendant Experian that their credit reporting as

to these alleged accounts was inaccurate in that the accounts were not opened by the Plaintiff and

Plaintiff did not authorize anyone to open these account in her name.

        14.    Defendant Experian acknowledged receipt of Plaintiff’s disputes.

        15.    It is believed and therefore averred that Defendant Experian notified Defendants

LoanMe and Cap One of Plaintiff’s disputes.

        16.    Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendant

Experian indicated their intent to continue publishing the inaccurate information and Defendants

continue to publish and disseminate such inaccurate information to other third parties, persons,

entities and credit grantors.

        17.    On or about October 23, 2020, Plaintiff disputed the accuracy of the trade lines of

Defendants LoanMe and Cap One with Defendant Experian.

        18.    In her disputes, Plaintiff advised Defendant Experian that their credit reporting as

to these alleged accounts was inaccurate in that the accounts were not opened by the Plaintiff and

Plaintiff did not authorize anyone to open these account in her name.

        19.    Defendant Experian acknowledged receipt of Plaintiff’s disputes.

        20.    It is believed and therefore averred that Defendant Experian notified Defendants

LoanMe and Cap One of Plaintiff’s disputes.

        21.    Notwithstanding Plaintiff’s efforts, and following Plaintiff’s disputes, Defendant

Experian indicated their intent to continue publishing the inaccurate information and Defendants




                                                3
          Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 4 of 10




continue to publish and disseminate such inaccurate information to other third parties, persons,

entities and credit grantors.

        22.    Defendants have never: (1) contacted Plaintiff to follow up on, verify and/or elicit

more specific information about Plaintiff’s disputes; nor (2) contacted any third parties that would

have relevant information concerning Plaintiff’s disputes.

        23.    Despite Plaintiff’s exhaustive efforts to date, Defendants nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform reasonable

reinvestigations of the above disputes as required by the FCRA, have failed to remove the

inaccurate information, have failed to note the disputed status of the inaccurate information and

have continued to report the derogatory inaccurate information about Plaintiff.

        24.    Defendant Experian (collectively, “the Credit Reporting Agencies”) failed to

maintain and follow reasonable procedures before, during and after Plaintiff’s above-referenced

disputes, thereby injuring Plaintiff.

        25.    The Credit Reporting Agencies’ investigation of Plaintiff’s above-referenced

disputes, at best, consisted of mere parroting of information from unreliable sources, namely,

Defendants LoanMe and Cap One.

        26.    Following Plaintiff’s above-referenced disputes, Defendants LoanMe and Cap One

failed to comply with the requirements imposed upon furnishers of information under the FCRA,

thereby injuring Plaintiff.

        27.    As of the date of the filing of this Complaint, Defendants LoanMe and Cap One

continue to furnish credit data which is incorrect and materially misleading, and Defendants

Experian’s reporting of the above-referenced trade lines continues to be incorrect and materially

misleading.



                                                 4
          Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 5 of 10




        28.     The Defendants acted with actual malice in willfully continuing to report incorrect

and misleading information on Plaintiff’s credit, knowing full well that other creditors were

accessing the Plaintiff’s credit report, all to the Plaintiff’s detriment and loss.

        29.     Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and

credit score.

        30.     As a result of Defendants’ actions and inactions, Plaintiff’s credit has deteriorated

substantially, thereby causing the Plaintiff to be denied a mortgage, to be denied a credit line

increase, to be denied credit with Citibank, to be denied credit with other creditors, to have an

existing account with Synchrony Bank closed, and to refrain from applying for additional credit.

        31.     As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages and serious financial harm arising from monetary losses relating to credit denials, loss of

use of funds, loss of credit and loan opportunities, excessive and/or elevated interest rate and

finance charges, out-of-pocket expenses including but not limited to, cellular telephone minutes,

postage, faxing and other related costs, all which will continue into the future to Plaintiff’s great

detriment and loss.

        32.     As a result of Defendants’ actions and inactions, Plaintiff has suffered great

physical, emotional and mental pain and anguish, and Plaintiff will continue to suffer the same for

an indefinite time into the future, all to Plaintiff’s great detriment and loss.

        33.     As a result of Defendants’ actions and inactions, Plaintiff has suffered actual

damages in the form of financial and dignitary harm arising from the injury to credit rating and

reputation, and Plaintiff will continue to suffer the same for an indefinite time into the future, all

to Plaintiff’s great detriment and loss.




                                                   5
           Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 6 of 10




        34.      As a result of Defendants’ actions and inactions, Plaintiff has suffered a decreased

credit score as a result of the inaccurate information and of multiple inquiries appearing on

Plaintiff’s credit file.

                                           COUNT I – FCRA
                                          Plaintiff v. All Parties

        35.      Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

        36.      At all times pertinent hereto, Defendant Experian was a “consumer reporting

agency” as those terms are defined by 15 U.S.C. §1681a(b) and (f).

        37.      At all times pertinent hereto, Defendants LoanMe and Cap One were “furnishers”

within the meaning and context of the Fair Credit Reporting Act.

        38.      At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. §1681a(c).

        39.      At all times pertinent hereto, the above-mentioned credit reports were “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

        40.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant Experian is liable

to the Plaintiff for engaging in the following conduct:

                 (a)       Willfully and negligently failing to delete the inaccurate information from

Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);

                 (b)       Willfully and negligently failing to employ and follow reasonable

procedures to assure maximum possible accuracy of Plaintiff’s credit report, information and file,

in violation of 15 U.S.C. §1681e(b);




                                                     6
             Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 7 of 10




                 (c)    Willfully and negligently failing to properly and timely delete the inaccurate

information from the Plaintiff’s credit files despite being unable to verify the accuracy of the

information and/or being provided with proof of its inaccuracy; and

                 (d)    Willfully and negligently continuing to furnish and disseminate inaccurate

information and derogatory credit account and other information despite having knowledge of its

inaccuracy and/or inability to be verified.

        41.      Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendants LoanMe and Cap

One are liable to the Plaintiff for willfully and negligently failing to comply with the requirements

imposed on furnishers of information pursuant to 15 U.S.C §1681s-2(b).

        42.      The conduct of Defendants was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff

that are outlined more fully above and, as a result, Defendants are liable to the Plaintiff for the full

amount of statutory, actual and punitive damages, along with the attorneys’ fees and the costs of

litigation, as well as such further relief, as may be permitted by law.

        WHEREFORE, Plaintiff respectfully requests that this court enter judgment in his favor

and against said Defendants, for the following:

        a.       Actual damages;

        b.       Statutory damages pursuant to 15 U.S.C. §1681n;

        c.       Reasonable attorney’s fees and costs of suit pursuant to 15 U.S.C. §1681o; and

        d.       Such addition and further relief as may be appropriate or that the interests of justice

require.




                                                   7
            Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 8 of 10




                        COUNT II – DEFAMATION OF CHARACTER
                         Plaintiff v. Experian Information Solutions Inc.

          43.    Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

          44.    Defendant Experian has published the inaccurate information through writing to

various creditors, prospective credit grantors, individuals, entities, and other credit reporting

agencies regarding Plaintiff’s credit history.

          45.    Defendant Experian has published the inaccurate information each time a credit

report on the Plaintiff has been requested from any creditor, prospective credit grantors, furnisher

or other source.

          46.    The inaccurate information published by Defendant Experian is false in that it

inaccurately reflects Plaintiff’s credit information, and paints Plaintiff in a false financial light.

          47.    Defendant Experian has published the inaccurate information to at least every

single creditor, furnisher or prospective creditor or other entity that has requested Plaintiff’s credit

report.

          48.    The falsehoods within the trade lines of LoanMe, Inc. and Capital One, N.A.

constitute falsehoods concerning Plaintiff’s credit history.

          49.    Defendant Experian knew or reasonably should have known that the information

regarding the trade lines of LoanMe, Inc. and Capital One, N.A. which they have published and

re-published on Plaintiff’s credit reports are incorrect and false as Plaintiff has notified them of

such.

          50.    Defendant Experian continue to publish the false and negative information within

the trade lines of LoanMe, Inc. and Capital One, N.A. on Plaintiff’s credit history up through the

present time.

                                                   8
            Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 9 of 10




       51.      Defendant Experian knew that the information within the trade lines of LoanMe,

Inc. and Capital One, N.A. on Plaintiff’s credit report were false and had no factual basis.

Defendants nonetheless continued to publish and re-publish the inaccurate information.

       52.      The publications of the information within the trade lines of LoanMe, Inc. and

Capital One, N.A. on Plaintiff’s credit report constitute libel per se.

       53.      In addition, and despite the notices from Plaintiff, Defendant Experian has acted

with malice by failing to communicate the information provided to them by Plaintiff to all

creditors, prospective creditors, furnishers of information and all other entities to whom said

Defendants provide credit information concerning the Plaintiff.

       54.      The conduct of Defendant Experian was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious injuries, damages and harm to the Plaintiff that are

outlined more fully above and, as a result, said Defendant is liable to compensate the Plaintiff for

the full amount of actual damages, compensatory damages and punitive damages, as well as such

other relief, permitted under the law.

       WHEREFORE, Plaintiff respectfully requests that this court enter judgment in her favor

and against the aforementioned Defendant for the following:

       a.       Actual damages;

       b.       Statutory damages;

       c.       Punitive damages;

       d.       An order directing the Defendant Experian to immediately and permanently delete

all of the inaccurate information from Plaintiff’s credit reports and files and cease reporting the




                                                  9
           Case 1:20-cv-02214-JPW Document 1 Filed 11/25/20 Page 10 of 10




inaccurate information to any and all persons and entities to whom they report consumer credit

information; and

       e.      Such addition and further relief as may be appropriate or that the interests of justice

require.

                                    V.      JURY DEMAND

                   Plaintiff hereby demands a jury trial as to all issues herein.



                                              Respectfully submitted,

                                              VULLINGS LAW GROUP, LLC


Date: November 25, 2020                       BY: /s/Brent F. Vullings _______
                                              Brent F. Vullings, Esquire
                                              Vullings Law Group, LLC
                                              3953 Ridge Pike
                                              Suite 102
                                              Collegeville, PA 19426
                                              P: 610-489-6060
                                              F: 610-489-1997
                                              Attorney for Plaintiff
                                              bvullings@vullingslaw.com




                                                 10
